1
2
3
4
5
6
                              UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    LORENZO J. VIZCARRA,                         Case No. SACV 18-922-RGK (KK)
11                                Petitioner,
12                       v.                        ORDER ACCEPTING AMENDED
                                                   FINDINGS AND RECOMMENDATION
13    RAYMOND MADDEN, Warden,                      OF UNITED STATES MAGISTRATE
                                                   JUDGE
14                                Respondent.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
18   Habeas Corpus, the records on file, and the Amended Report and Recommendation
19   of the United States Magistrate Judge. No objections have been filed. The Court
20   accepts the amended findings and recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered (1) denying the
22   Petition for a Writ of Habeas Corpus; and (2) dismissing this action with prejudice.
23
24   Dated: December 19, 2018
                                                HONORABLE R. GARY KLAUSNER
25                                              United States District Judge
26
27
28
